Mr. John R. Tisdale Wright, Lindsey  Jennings 2200 Worthen Bank Building Little Rock, Arkansas 72201
Dear Mr. Tisdale:
This is in response to your submission of the Metropolitan Emergency Medical Services Project Interlocal Agreement ("Agreement") for our review pursuant to Arkansas Code of 1987 Annotated 25-20-104 and 14-14-910.
Since this Agreement does not involve the State or a State agency, it must be initially noted that the Attorney General's review is governed by the Interlocal Cooperation Act which is codified at A.C.A. 25-20-101, et seq.  A.C.A. 25-20-104(a) provides for the joint exercise of "[a]ny governmental powers, privileges, or authority exercised or capable of exercise by a public agency of this state. . . ."  The term "Public agency" includes ". . . any political subdivision of this state. . . ."  25-20-103(1). Information to be specified in the agreement is set forth under25-20-104(c), and 25-20-104(f) governs the Attorney General's review of agreements submitted under the Act.
A review of the proposed Agreement indicates that the Little Rock Ambulance Authority operates an emergency life support ambulance system within the City of Little Rock under an exclusive franchise previously granted by the city. Pulaski County's desire to extend this system to the unincorporated areas of the county falls within its power and authority under A.C.A. 14-14-802 to provide services and facilities for its citizens including, inter alia, ambulance services.  A.C.A. 14-14-802(b)(2)(i)(D).
The Agreement appears to be in proper form and compatible with the laws of this State, and is hereby approved pursuant to25-20-104(f).  The Agreement must be filed with the county clerk and the Secretary of State pursuant to 25-20-105(a) prior to its entry into force.
SC:EW:jh [initials included in order to identify attorney/author of opinion]